Citation Nr: 1444460	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout of the bilateral legs and feet, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 and from January 1975 to January 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.

In a March 2014 remand, the Board requested that an examiner provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current gout of the bilateral legs and feet was caused by an event, injury, or disease in service.  In a May 2014 addendum opinion, the VA examiner stated,

Veteran does have diagnosis of gout and gets medication for this.  It is less likely as not that the Veteran's current gout of bilateral legs and feet was caused by an event or injury or disease in service.  The veteran has several complaints of joint pain, Achilles and many of these is after physical exertion and are strains, sprain type injuries.  Gout is an intrarticular disease that has various etiologies, uric acid gets deposited in the joints.  It can occur due to diet, excess alcohol, family history, medications, post-surgical.  There is no definite cause in this veteran's records that indicate that his gout was cause caused by service alone. 

The Board finds there are several deficiencies in the addendum opinion.  First, the Board notes that the examiner does not need to find a "definite" etiological link between the Veteran's gout and service.  Second, the examiner does not need to find that the Veteran's gout was caused "by service alone."  Instead, the proper standard is whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disability is related to service.  At least as likely as not does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Furthermore, the Board directed the RO to obtain the Veteran's medical records from the Mayo Clinic in Jacksonville, Florida.  In his application to the Social Security Administration (SSA) for disability benefits, the Veteran indicated he had received private treatment from the Mayo Clinic in Jacksonville for an evaluation of his knee, and to have fluid removed from his knee.  It appears that the AOJ associated the Veteran's SSA records which reference treatment at the Mayo Clinic, but not the Veteran's actual records at the Mayo Clinic.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall, supra.  On remand, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from February 2014 and associate them with the claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of records from the Mayo Clinic in Jacksonville, Florida as well as any other records, not already of record, that are relevant to the claim. 

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Then, obtain an addendum opinion from the May 2014 VA examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout of the bilateral legs and feet is related to service.
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

For purposes of the opinion being sought, the examiner should specifically address the service treatment record entries which note the Veteran's treatment for pain, swelling, and numbness in the Veteran's bilateral legs and feet.  

These entries include: 

a)	March 1975: Diagnosis of Achilles peritendonitis of the right foot.

b)	January 1976: Complaints of pain and swelling in the bilateral legs after completing a 10-mile road march; bilateral legs were noted to have swelling with tenderness round the knees, and assessment of pulled leg muscles in both legs.

c)	January 1976 and February 1976: Complaints of leg and foot pain and swelling in the legs; assessment of muscle strain.

d)	February 1976: Complaints of right foot pain, and assessment of pes planus.

e)	January 1977: Complaints of numbness and pain in the toes, as well as numbness of both legs and the waist area after sitting or sleeping on his back with clothes on.

f)	December 1978: Veteran indicated in his Report of Medical History that he had swollen or painful joints (but did not specify particular joints), cramps in his legs, and foot trouble.

The examiner should also address the Veteran's reports that he injured his feet on various occasions in service, particularly when running, as well as his reported episode of a cold weather injury in service in which his feet were numb for weeks.  See June 2009 VA examination report; July 2010 Travel Board hearing testimony

A complete rationale must be provided for the opinion.

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  

5.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



